SAVOY, Judge.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, and no brief was filed in his behalf. The appeal, therefore, is considered as having been abandoned, and accordingly the appeal is hereby dismissed. Rule VII, Section 5(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S.; Dees v. Snyder (La.App., 3 Cir., 1962), 147 So.2d 677, and cases cited therein.
The costs of this appeal are assesed to appellant.
Appeal dismissed.